—Judgment, Supreme Court, New York County (William J. Davis, J.), rendered May 5, 1988, convicting defendant upon his plea of guilty of burglary in the second degree, and sentencing him as a predicate felon to a term of imprisonment of 4 to 8 years, unanimously affirmed.
The indictment charged the defendant with two counts of first degree burglary, two counts of first, degree robbery and one count of second degree robbery. On April 7, 1988 the defendant appeared with his attorney and pleaded guilty to second degree burglary under the first count of the indictment in exchange for a sentence of four to eight years in prison.
*137While defendant denied using or threatening the use of a dangerous instrument, he freely admitted that he entered a dwelling and stole property. That recitation fully supports the conviction for second degree burglary under Penal Law § 140.25 (2). As defendant made no statement during the allocution which negated any element of the crime to which he was pleading guilty, there was no basis for any inquiry by the court upon defendant’s pro se application to withdraw his plea (People v Lopez, 71 NY2d 662, 665). Concur — Murphy, P. J., Rosenberger, Ellerin, Kassal and Rubin, JJ.